DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scutti et al. (US Pub. No.: 2020/0375434) hereinafter Scutti, in view of Bellofatto et al. (US Pub No: 2015/0144215) hereinafter Bellofatto.
In regard to Claim 1, Scutti discloses an air-water endoscope valve assembly (Fig. 1A  valve 10) comprising: a tripartite stem (Fig. 1A valve stem 24 comprising: proximal member 26, distal member 28, and button 32 [0019] “…button 32 may be separate structure attached to the rest of the proximal member 26.”) the combination of comprising: a lower stem member (Fig. 1A distal member 28) having an axially oriented proximal opening (Fig. 1A proximalmost end 62), a transversely oriented distal opening (Fig. 1A distal aperture 64), and a channel (Fig. 1A distal lumen 60) extending therebetween, and further having a lower stem shoulder (Fig. 1A groove of distal member 28 holding third seal 76) disposed between said proximal opening (Fig. 1A proximalmost end 62) and said distal opening (Fig. 1A 
Scutti continues to disclose an upper stem member (Fig. 1A proximal member 26) having an axial bore (Fig. 1 A proximal lumen 40) extending therethrough, and further having an upper stem shoulder (Fig. 1A proximal member 26 near proximal aperture 46) and an upper stem seal seat (Fig. 1A groove of proximal member 26 holding first seal 72), the bore (Fig. 1A proximal lumen 40) receiving a proximal region (Fig. 1A neck 50) of the lower member (Fig. 1A distal member 28); and an integrally coupled cap (Fig. 1A button 32), the cap including an aperture (Fig. 1A opening 41) permitting fluidic communication ([0023] “…distal lumen 60 may pass through distal member 28…,”[0024] “distal lumen 60 is in fluid communication with proximal lumen 40,” and [0029] “…proximalmost opening 41 is at a proximalmost end of proximal lumen 40….”) with the distal opening of the lower stem member (Fig. 1A distal member 28).
Scutti further continues to disclose a first seal (Fig. 1A first seal 72) is seated in the upper stem seal seat (Fig. 1A groove of proximal member 26 holding first seal 72), a second seal (Fig. 1A third seal 76) is seated proximal the lower stem shoulder (Fig. 1A groove of distal member 28 holding third seal 76), and wherein a third seal (Fig. 1A fourth seal 78) is seated in the proximal seal seat (Fig. 1A groove of distal member 28 holding fourth seal 78).
Scutti fails to disclose a distal seal seat; a hub surrounding at least a portion of the stem, the hub including a retaining shelf; and a resilient member disposed between the cap of the stem and the retaining shelf of the hub, the resilient member biasing the hub against the upper stem shoulder; and a fourth seal is seated in the distal seal seat.
However Bellofatto, in the same field of endeavor, teaches a distal seal seat Fig. 7A positioning feature 127d). 

Also Bellofatto, in the same field of endeavor, teaches a hub (Fig. 9 housing 110) surrounding at least a portion of the stem (Fig. 6 first portion 124), the hub including a retaining shelf (Fig. 9 inner surface 117); and a resilient member (Fig. 6 spring 140) disposed between the cap (Fig. 6 cap portion 151) of the stem (Fig. 6 spool 120) and the retaining shelf (Fig. 9 inner surface 117) of the hub (Fig. 9 housing 110), the resilient member  (Fig. 6 spring 140) biasing the hub (Fig. 9 housing 110) against the upper stem shoulder (Fig. 6 first end 121). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filling date of the claimed invention, to modify Scutti with a hub surrounding at least a portion of the stem, the hub including a retaining shelf; and a resilient member disposed between the cap of the stem and the retaining shelf of the hub, the resilient member biasing the hub against the upper stem shoulder, as taught by Bellofatto, because as one pushes on the cap - when the stem is fully assembled - the hub helps to hold the resilient member in place ([0048]).  
	Lastly Bellofatto, in the same field of endeavor, a fourth seal (Fig. 8 seal 135) is seated in the distal seal seat (Fig. 7A positioning feature 127d).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filling date of the claimed invention, to modify Scutti with a seal seated in the distal seal seat, as taught by Bellofatto, to allow for additional control of fluid communication between cavity of a vale cylinder and the valve itself ([0036-0037] and [0045]). 
In regard to claim 2, Scutti in view of Bellofatto as modified by the claimed invention substantially as claimed, as set forth above in claim 1. Bellofatto teaches wherein the hub (Fig. 10 housing 110) includes at least one distal resilient portion (Fig. 10 longitudinal extension 113) having a retaining boss (as shown in annotated Fig. 10 below) configured for coupling to an endoscope ([0053] “…the air water cylinder 96 may extend upwardly from the body 185 of the endoscope…”).

    PNG
    media_image1.png
    789
    601
    media_image1.png
    Greyscale


	In regard to claim 3, Scutti in view of Bellofatto as modified by the claimed invention substantially as claimed, as set forth above in claim 1. Bellofatto teaches wherein at least one of the first seal, the second seal, the third seal, and the fourth seal is overmolded onto the tripartite stem ([Column 6 line 63 – Column 7 line 2] In contrast with the seals in a conventional valve, such as the valve 50 of FIGS. 2A and 2B, embodiments of the invention provide sealing rings 132, 133, 134, 135 that consist of 
	In regard to claim 6, Scutti in view of Bellofatto as modified by the claimed invention substantially as claimed, as set forth above in claim 1. Scutti discloses wherein at least one of the first seal, the second seal, the third seal, and the fourth seal is slidably received over the tripartite stem ([0026] “Seals 72, 74, 76, and 78 may be configured so as to form a slidable interference fit between seals 72, 74, 76, and 78 and surface 14.”).
	In regard to claim 8, Scutti in view of Bellofatto discloses a method comprising: providing the air-water endoscope valve assembly of claim 1 as discussed above. 
	Bellofatto continues to teach a coupling of the assembly to an endoscope ([0053] “…FIG. 10, for example, the air/water cylinder 96 may extend upwardly from the body 185 of the endoscope or medical device, and the valve assembly 100 shown in FIG. 5 may be inserted into the air/water cylinder.”). 
	In regard to claim 9, Scutti in view of Bellofatto as modified by the claimed invention substantially as claimed, as set forth above in claim 8. Bellofatto teaches wherein the hub (Fig. 10 housing 110) includes at least one distal resilient portion (Fig. 10 longitudinal extension 113) having a retaining boss (Fig. 10 bottom of longitudinal extension 113 as annotated below), and wherein coupling the assembly to the endoscope (Fig. 10 body 185) includes axially advancing the retaining boss ([0053] “…FIG. 10, for example, the air/water cylinder 96 may extend upwardly from the body 185 of the endoscope or medical device, and the valve assembly 100 shown in FIG. 5 may be inserted into the air/water cylinder.”) over a rim (Fig. 10 edge of air/water cylinder 96) of a valve receiving portion (Fig. 10 air/water cylinder 96) of the endoscope (Fig. 10 body 185) to releasably couple the assembly thereto ([0053] “As the valve assembly 100 is inserted into the air/water cylinder 96, the longitudinal extensions 113 may receive the air/water cylinder 96, and a top edge of the air/water cylinder may rest against the 

    PNG
    media_image1.png
    789
    601
    media_image1.png
    Greyscale


	In regard to claim 10,  Scutti discloses an air-water endoscope valve assembly (Fig. 1A valve 10) comprising: a tripartite stem (Fig. 1A valve stem 24 comprising: proximal member 26, distal member 28, and button 32 [0019] “…button 32 may be separate structure attached to the rest of the proximal member 26.” ) comprising: a lower stem member (Fig. 1A distal member 28) having an axially oriented proximal opening (Fig. 1A proximalmost end 62), a transversely oriented distal opening (Fig. 1A distal aperture 64), and a channel (Fig. 1A distal lumen 60) extending therebetween, and further having a lower stem shoulder (Fig. 1A groove of distal member 28 holding third seal 76) disposed between said proximal opening (Fig. 1A proximalmost end 62) and said distal opening (Fig. 1A distal aperture 64), and a distal extension (Fig. 1A lower end of distal member 28) having a proximal seal seat (Fig. 1A groove of distal member 28 holding fourth seal 78).

Scutti further discloses a cap (Fig. 1A button 32) integrally coupled to the upper stem member (Fig. 1A proximal member 26), the cap (Fig. 1A button 32) including an aperture (Fig. 1A opening 41) permitting fluidic communication ([0023] “…distal lumen 60 may pass through distal member 28…,”[0024] “distal lumen 60 is in fluid communication with proximal lumen 40,” and [0029] “…proximalmost opening 41 is at a proximalmost end of proximal lumen 40….”) with the distal opening (Fig. 1A distal aperture 64) of the lower stem member (Fig. 1A distal member 28) via the axial bore (Fig. 1A proximal lumen 40) of the upper stem member (Fig. 1A proximal member 26). 
Scutti also discloses a first seal (Fig. 1A first seal 72) is seated in the upper stem seal seat (Fig. 1A groove of proximal member 26 holding first seal 72), a second seal (Fig. 1A third seal 76) is seated proximal the lower stem shoulder (Fig. 1A groove of distal member 28 holding third seal 76) a third seal (Fig. 1a Fourth seal 78) is seated in the proximal seal seat (Fig. 1A groove of lower end of distal member 28 holding fourth seal 78). 
	Scutti fails to disclose a distal seal seat; a hub surrounding at least a portion of the stem, the hub including a retaining shelf; and a resilient member disposed between the cap of the stem and the retaining shelf of the hub, the resilient member biasing the hub against the upper stem shoulder; and a fourth seal is seated in the distal seal seat.
	However Bellofatto, in the same field of endeavor, teaches a distal seal seat (Fig. 7A positioning feature 127d); a hub (Fig. 9 housing 110) surrounding at least a portion of the stem (Fig. 6 first portion 
	In regard to claim 11, Scutti in view of Bellofatto as modified by the claimed invention substantially as claimed, as set forth above in claim 10. Bellofatto teaches wherein the hub (Fig. 10 housing 110) includes at least one distal resilient portion (Fig. 10 longitudinal extension 113) having a retaining boss (Fig. 10 bottom of longitudinal extension 113 as annotated in Fig. 10 below) configured for coupling ([0053] “…FIG. 10, for example, the air/water cylinder 96 may extend upwardly from the body 185 of the endoscope or medical device, and the valve assembly 100 shown in FIG. 5 may be inserted into the air/water cylinder.”) to an endoscope (Fig. 10 body 185). 

    PNG
    media_image1.png
    789
    601
    media_image1.png
    Greyscale

	In regard to claim 12, Scutti in view of Bellofatto as modified by the claimed invention substantially as claimed, as set forth above in claim 10. Bellofatto teaches wherein at least one of the 
	In regard to claim 17, Scutti discloses a method of forming an air-water valve assembly (Fig. 1A valve 10) for an endoscope (abstract), the method comprising: providing a lower stem member (Fig. 1A distal member 28) having an axially oriented proximal opening (Fig. 1A proximalmost end 62), a transversely oriented distal opening (Fig. 1A distal aperture 64), and a channel (Fig. 1A distal lumen 60) extending therebetween, and further having a lower stem shoulder (Fig. 1A shoulder 52) disposed between said proximal opening (Fig. 1A proximalmost end 62) and said distal opening (Fig. 1A distal aperture 64); and a distal extension (Fig. 1A lower end of distal member 28) having a proximal seal seat (Fig. 1A groove of distal member 28 holding fourth seal 78). 
Scutti continues to disclose disposing a second seal (Fig. 1A third seal 76) over a proximal region of the lower stem member (Fig. 1A proximal section of the distal member 28) such that it abuts the lower stem shoulder (Fig. 1A shoulder 52). 
Scutti further discloses positioning an upper stem member (Fig. 1A proximal member 26) having an axial bore (Fig. 1A proximal lumen 40) extending therethrough over the proximal region (Fig. 1A neck 50) of the lower member (Fig. 1A distal member 28) such that it abuts the second seal (Fig. 1A third seal 76), the upper stem member (Fig. 1A proximal member 26) further having an upper stem shoulder (Fig. 1A a part of the proximal member 26 near proximal aperture 46) and an upper stem seal seat (Fig. 1A groove of proximal member 26 holding first seal 72); 
Scutti fails to disclose disposing a distal seal seat; and positioning a hub having a retaining shelf surrounding a portion of the stem such that a distal surface of the retaining shelf is proximal the upper stem shoulder, and the upper stem member extends therethough; disposing a resilient member 
However Bellofatto, in the same field of endeavor teaches providing a distal seal seat (Fig. 1A positioning feature 127d); and positioning a hub (Fig. 9 housing 110) having a retaining shelf (Fig. 9 inner surface 117) surrounding a portion of the stem (Fig. 6 first portion 124) such that a distal surface (Fig. 6 surface of inner surface 117) of the retaining shelf (Fig. 9 inner surface 117) is proximal the upper stem shoulder (Fig. 6 first portion 124), and the upper stem member (Fig. 6 first end 121) extends therethough; disposing a resilient member (Fig. 6 spring 140) abutting a proximal surface (Fig. 6 surface of inner surface 117) of the retaining shelf (Fig. 9 inner surface 117); and coupling a cap (Fig. 6 cap 151)  to the upper stem member (Fig. 6 first end 121) such that the resilient member (Fig. 6 spring 140) is positioned between a distal surface of the cap (Fig. 6  distal surface of surface of cap 151) and the proximal surface of the retaining shelf (Fig. 9 proximal surface of inner surface 117).
In regard to claim 18, Scutti in view of Bellofatto as modified by the claimed invention substantially as claimed, as set forth above in claim 17. 
Scutti discloses disposing a first seal (Fig. 1A first seal 72) in the upper stem seal seat (Fig. 1A groove of proximal member 26 holding first seal 72) and a third seal (Fig. 1A fourth seal 78) in the proximal seal seat (Fig. 1A groove of distal member 28 holding fourth seal 78).
Scutti fails to disclose a and disposing a fourth seal in the distal seal seat. 
However Bellofatto, in the same field of endeavor, teaches disposing a fourth seal (Fig. 8 seal 135) in the distal seal seat (Fig. 8 positioning feature 127d). 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Scutti, in view of Bellofatto in further view of Grudo et al. (Patent No. US 9408523) hereinafter Grudo.
In regard to claim 4, Scutti in view of Bellofatto as modified by the claimed invention substantially as claimed, as set forth above in claim 1 and claim 3.
Scutti in view of Bellofatto discloses wherein seals are formed from an elastomeric material ([0025] “Seals 72, 74, 76, and 78 may be formed from an elastomeric material.”) but fails to disclose wherein the seals are formed of rubber. 
However, Grudo, in the same field of endeavor, teaches wherein the seals are formed of rubber ([Column 6 lines 60-61] “Seals 205, 210, 215, 220 are formed from pliable material…such as rubber….”). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify Scutti in view of Bellofatto, with the seals formed of rubber as taught by Grudo because rubber is a “…pliable material suitable for creating a seal…” ([Column 6 lines 60-61]). 
In regard to claim 13, Scutti in view of Bellofatto as modified by the claimed invention substantially as claimed, as set forth above in claim 10. Scutti in view of Bellofatto fail to teach wherein the seals are formed of rubber. 
However, Grudo, in the same field of endeavor, teaches wherein the seals are formed of rubber ([Column 6 lines 60-61] “Seals 205, 210, 215, 220 are formed from pliable material…such as rubber….”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Still et al. (Pub. No.: US 2017/0347860) hereinafter Still in view of Scutti in further view of Bellofatto. 
In regard to claim 7, Still discloses a kit comprising: a suction valve; and a biopsy valve ([0007] “In some embodiments, and endoscopic valve kit comprises a suction valve, an air/water valve, and a biopsy valve.”) 
Still fails to disclose the assembly of claim one. 

Therefore, if would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify the kit of Still with the assembly of claim 1, as taught by Scutti in view of Bellofatto, because “…a need exists for valves capable of delivering air/water…” (Scutti – [0003]), valves capable of suction, and valves capable of biopsy to have readily available “…to accommodate back-to-back procedures…” (Bellofatto [0004]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scutti, in view of Bellofatto in further view Kakuto et al. (WO2014087745A1) hereinafter Kakuto.
In regard to claim 14, Scutti in view of Bellofatto as modified by the claimed invention substantially as claimed, as set forth above in claim 10. Scutti in view of Bellofatto fail to teach wherein the upper stem member is coupled to the lower stem member via a threaded connection. 
However Kakuto, in the same field of endeavor, teaches wherein the upper stem member (Fig. 7 first connecting member 83) is coupled to the lower stem member (Fig. 7 second connecting member 84) via a threaded connection ([0085] “…the first connecting member 83 and the second connecting member 84 are assembled by the screw of the second male screw 92m and the second female screw 92f…”).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filling date of the claimed invention, to modify Scutti in view of Bellofatto, to have the upper stem member coupled to the lower stem member via a threaded connection, as taught by Kakuto. 
Furthermore it would been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention because the configuration allows the seal mounting to be simplified. Also, the configuration allows for assembly defects to be greatly reduced because the seals can be   

Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scutti, in view of Bellofatto in further view Leinsing et al. (US Patent No.: US7244249) hereinafter Leinsing.
In regard to claim 15, Scutti in view of Bellofatto as modified by the claimed invention substantially as claimed, as set forth above in claim 10. 
Scutti in view of Bellofatto fail to teach wherein the upper stem member is coupled to the lower stem member via a snap-fit connection. 
However Leinsing, in the same field of endeavor, teaches wherein the upper stem member (Fig. 2 upper housing 24) is coupled to the lower stem member (Fig. 2 lower housing 26) via a snap-fit connection ([Column 7 lines 37-41] “The crown shapes 50 of the lower housing portion 26 mate closely with the complementary crown shapes (not shown) of the upper housing portion 24 thereby facilitating a snap-fit assembly of the medical connector housing”.) 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filling date of the claimed invention, to modify Scutti in view of Bellofatto, to have the upper stem 
	In regard to claim 16,  Scutti in view of Bellofatto in further view of Leinsing as modified by the claimed invention substantially as claimed, as set forth above in claims 10 and 15. Bellofatto teaches wherein the cap (Fig. 6 retainer 150) is coupled to the upper stem member (Fig. 6 first end 121) via a snap-fit connection ([0047] “For example, the retainer 150 may include a cap portion 151… the spool 120 may be attached to the retainer 150 via a press fit engagement between the first end 121 of the spool and the opening 154 within it is received.”). 
In regard to claim 20, Scutti in view of Bellofatto as modified by the claimed invention substantially as claimed, as set forth above in claims 17 and 18. 
Scutti in view of Bellofatto fail to teach wherein the upper stem member is coupled to the lower stem member via a snap-fit connection. 
However Leinsing, in the same field of endeavor, teaches wherein the upper stem member (Fig. 2 upper housing 24) is coupled to the lower stem member (Fig. 2 lower housing 26) via a snap-fit connection ([Column 7 lines 37-41] “The crown shapes 50 of the lower housing portion 26 mate closely with the complementary crown shapes (not shown) of the upper housing portion 24 thereby facilitating a snap-fit assembly of the medical connector housing”.) 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795